Citation Nr: 0015568	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-23 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date for an award of 
Department of Veterans Affairs disability compensation under 
the provisions of 38 U.S.C.A. §  1151.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran had active service from February 1944 to April 
1946.  In an April 1977 rating action, the Department of 
Veterans Affairs (VA) Regional Office, Chicago, Illinois, 
determined that the veteran was entitled to disability 
compensation effective from February 11, 1977, under the 
provisions of 38 U.S.C.A. § 351.  (Now § 1151.  The pertinent 
provisions of this section did not change and for consistency 
it will be referred to as § 1151 throughout this decision.) 
The award was based on an intestinal disability due to VA 
treatment in 1970 and 1971.  The intestinal disorder was 
rated 40 percent disabling.  In June 1978 the veteran was 
notified of the grant of disability compensation.  In June 
1979 the veteran submitted a statement which was accepted by 
the regional office as a notice of disagreement with other 
portions of the decision awarding him compensation but not 
the effective date of the award.  In June 1994 a claim was 
submitted for an earlier effective date for the award of 
disability compensation based on clear and unmistakable error 
in the April 1977 rating action.  In a January 1996 rating 
action it was held that the April 1977 rating action did not 
involve clear and unmistakable error and that an earlier 
effective date for the award of disability compensation under 
the provisions of 38 U.S.C.A. § 1151 was not warranted.  The 
veteran appealed from that decision.  In February 1998 he 
participated in a video hearing with a Member of the Board of 
Veterans' Appeals (Board).

In a decision dated in July 1998, the Board held that the 
April 1977 rating action awarding the veteran VA disability 
compensation for an intestinal disorder under the provisions 
of 38 U.S.C.A. § 1151 effective February 11, 1977, did not 
involve clear and unmistakable error and was final.  The 
Board further held that an effective date for the award of VA 
disability compensation for the intestinal disorder under the 
provisions of 38 U.S.C.A. § 1151 prior to February 11, 1977, 
was not warranted.

The veteran appealed the Board decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a joint motion dated 
in November 1999 the Secretary of Veterans Affairs and the 
veteran's representative indicated that the June 1979 
statement by the veteran should be construed as a notice of 
disagreement with the February 11, 1977, effective date for 
the disability compensation under 38 U.S.C.A. § 1151 assigned 
in the April 1977 rating action.  It was also determined that 
the veteran's 1973 claim for disability pension benefits 
could be construed as a claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 and that the veteran's 1972 claim 
under the Federal Tort Claims Act could also have raised the 
issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151.  It was requested that the Court vacate and remand 
the Board's July 1998 decision for further action consistent 
with the contents of the joint motion.  In an order dated in 
November 1999 the Court vacated the Board's decision and 
remanded the case for further consideration.  The case is 
presently before the Board to consider the Court's decision 
and take appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran was hospitalized at a VA hospital from August 
to October 1970 and in January 1971.  Surgery was performed 
for intestinal disorders during each hospitalization.

3.  On April 26, 1972, the veteran submitted a claim for 
benefits under the Federal Tort Claims Act based on the above 
VA treatment.

4.  On July 5, 1973, the veteran submitted a claim for 
disability pension benefits.  In a September 1973 rating 
action he was found eligible for such benefits, effective 
from the date of receipt of his claim.

5.  On February 11, 1977, the General Counsel notified the 
director of the VA compensation and pension service that the 
veteran had received a judgment of $250,000 in connection 
with his Federal Tort Claims Act suit.

6.  In an April 1977 rating action the veteran was awarded VA 
disability compensation for an intestinal disorder resulting 
from VA treatment in 1970 and 1971 under the provisions of 
38 U.S.C.A. § 1151.  The award was effective February 11, 
1977.  The intestinal disorder was rated 40 percent 
disabling.

7.  In June 1978 the veteran was notified of the award of VA 
disability compensation benefits under the provisions of 
38 U.S.C.A. § 1151 effective February 11, 1977.  He was 
informed that disability compensation could not be paid until 
an amount equal to the judgment had been withheld.  In June 
1979 the veteran submitted a statement disagreeing with the 
action taken in the April 1977 rating action.

8.  In June 1994 a claim for an earlier effective date for 
the award of VA disability compensation under the provisions 
of 38 U.S.C.A. § 1151 based on clear and unmistakable error 
in the April 1977 rating action, was submitted on behalf of 
the veteran.

9.  In a January 1996 rating action it was held that the 
April 1977 rating action did not involve clear and 
unmistakable error and that an earlier effective date for the 
award of VA disability compensation under the provisions of 
38 U.S.C.A. § 1151 was not warranted.  The veteran appealed 
from that decision.


CONCLUSIONS OF LAW

1.  Since the veteran submitted a notice of disagreement with 
the April 1977 rating action awarding him VA disability 
compensation for an intestinal disorder under the provisions 
of 38 U.S.C.A. § 1151 effective February 11, 1977, that 
decision did not become final.  38 C.F.R. §§ 3.104, 3.105, 
17.200. 17.201 (1999).

2.  The veteran's claim for an earlier effective date for 
benefits under 38 U.S.C.A.§  1151 remains in a pending 
status.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§  3.150, 
3.151, 3.154, 3.155, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.

The record reflects that the veteran was hospitalized at a VA 
hospital from August to October 1970.  On September 28, 1970, 
a cholecystectomy was performed.  He was again hospitalized 
at the VA hospital from January to March 1971.  In January 
1971 a right hemicolectomy and ileectomy were performed.

On April 26, 1972, the veteran filed a claim for damage or 
injury (SF 95) for damages under 28 U.S. Code Section 2674, 
the Federal Tort Claims Act, based on the above periods of VA 
treatment.

On July 5, 1973, the veteran submitted a claim for disability 
pension benefits.  In a September 1973 rating action he was 
found entitled to disability pension benefits, effective from 
the date of receipt of his claim.

In a memorandum dated in January 1977 the VA District Counsel 
advised the Regional Office Adjudication Officer that the 
veteran had been awarded $250,000 by a District Court in a 
tort action alleging malpractice at the VA hospital.  That 
award had been appealed to the U.S. Court of Appeals.  The 
award was upheld.

In a memorandum dated February 11, 1977, the office of the VA 
General Counsel advised the Director of the VA Compensation 
and Pension Service that the veteran had been awarded a 
judgment in the amount of $250,000 in his administrative tort 
claim.

Later in February 1977 the Director of the Compensation and 
Pension Service advised the VA regional office that if 
entitlement to benefits under 38 U.S.C.A. § 1151 was 
established, the date of the administrative notice from the 
General Counsel, February 11, 1977, was to be considered the 
effective date of any entitlement.

In an April 1977 rating action the veteran was found entitled 
to VA disability compensation under the provisions of 
38 U.S.C.A. § 1151 for an intestinal disorder due to the VA 
treatment in 1970 and 1971, effective from February 11, 1977.  
The intestinal disorder was rated 40 percent disabling, 
effective at that time.

In June 1978 the veteran was notified by the VA that he had 
been awarded disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, effective February 11, 
1977, with a 40 percent disability rating assigned, effective 
from that date.  He was also informed that disability 
compensation benefits could not be paid until an amount equal 
to the judgment obtained in the Federal Tort Claims Act case 
was withheld from his benefits.

In a statement received in June 1979, the veteran indicated 
that he wanted to appeal the decisions reflected in the June 
1978 regional office letter concerning the benefits provided 
him under 38 U.S.C.A. § 1151.  He asked that the letter be 
accepted as a notice of disagreement concerning all of the 
legal and factual findings set forth in the letter of June 
1978.  In particular, he indicated he wished to appeal the 
regional office's assignment of a 40 percent disability 
rating effective from February 11, 1977, to July 20, 1977, 
and the reduction of his disability rating to 40 percent 
effective September 1, 1977.  He also indicated he wished to 
appeal the VA's right to recoup all or any part of the 
judgment he had been awarded exclusively for pain and 
suffering.  The regional office construed the veteran's 
disagreement as an appeal for an increased rating for the 
gastrointestinal condition and the withholding of his VA 
disability compensation.  In his substantive appeal, the 
veteran's representative requested that consideration of the 
issue entitlement to an increased rating for the intestinal 
disability be deferred.  In a Board of Veterans' Appeals 
decision in October 1981 it was held that the veteran's tort 
award was not subject to recoupment.

In June 1994 a claim was submitted on behalf of the veteran 
for an earlier effective date for the award of VA disability 
compensation under the provisions of 38 U.S.C.A. § 1151 based 
on clear and unmistakable error in the April 1977 rating 
action.

In a January 1996 rating action the regional office held that 
the April 1977 rating action had not involved clear and 
unmistakable error and that an earlier effective date for the 
award of VA disability compensation under the provisions of 
38 U.S.C.A. § 1151 was not warranted.  The veteran appealed 
from that decision.

II.  Analysis.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
the VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).

Previous determinations on which an action was predicated, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

The effective date of an award of disability compensation by 
reason of 38 U.S.C.A. § 1151 is the date the injury or 
aggravation was suffered if the claim is received within one 
year after that date; otherwise, the effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(c); 
38 C.F.R. § 3.400(i).

When disability or death is due to VA hospital treatment, 
training, medical or surgical treatment, or examination, a 
specific application for benefits will not be initiated.  
38 C.F.R. § 3.150(c).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  A claim by a veteran 
for compensation may be considered to be a claim for pension 
and a claim by a veteran for pension may be considered to be 
a claim for compensation.  The greater benefit will be 
awarded unless the claimant specifically elects the lesser 
benefit.  38 C.F.R. § 3.151.

A formal claim for pension, compensation, dependency and 
indemnity compensation or any statement in a communication 
showing an intent to file a claim for disability or for death 
benefits resulting from the pursuit of vocational 
rehabilitation, hospitalization, medical or surgical 
treatment or examination under VA laws may be accepted as a 
claim for that benefit.  38 C.F.R. § 3.154.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefits sought.  Upon 
receipt of the informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as the 
date of the receipt of the informal claim.  38 C.F.R. 
§ 3.155.

A finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 C.F.R. § 3.160(d).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.

In this case, as noted previously, the evidence reflects that 
in an April 1977 rating action, the veteran was awarded VA 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for an intestinal disorder resulting from VA treatment 
in 1970 and 1971, effective February 11, 1977.  The 
intestinal disorder was rated 40 percent disabling, effective 
at that time.  In June 1978 the veteran was notified of the 
award of VA disability compensation and the effective date of 
the award.  He was also informed that his disability 
compensation could not be paid until an amount equal to his 
judgment obtained in the Federal Tort Claims Act suit had 
been withheld from his benefits.  In June 1979 the veteran 
submitted a statement which was construed by the regional 
office as a notice of disagreement with the withholding of 
his award of VA disability compensation.  He was provided a 
statement of the case on that question and filed a 
substantive appeal with regard to that matter.  That appeal 
was later allowed by the Board.

As discussed previously, however, the veteran indicated in 
his June 1978 statement that he wanted to appeal the 
decisions reflected in the June 1978 letter by the regional 
office concerning the benefits provided under 38 U.S.C.A. 
§ 1151.  He asked that his statement be accepted as a notice 
of disagreement concerning all of the legal and factual 
findings set forth in the June 1978 letter.  Thus, since one 
of the findings set forth in the June 1978 letter consisted 
of the effective date of his award of VA compensation under 
38 U.S.C.A. § 1151, the June 1979 letter by the veteran may 
be accepted as a notice of disagreement with the effective 
date of that award.  Under such circumstances, it follows 
that the April 1977 rating action assigning an effective date 
of February 11, 1977, for the award of VA compensation under 
the provisions 38 U.S.C.A. § 1151 did not become final and 
the claim by the veteran for such benefits remains in a 
pending status.  38 C.F.R. §§ 3.104, 3.105, 3.160(c), 
3.160(d), 20.200, 20.201.  In arriving at its decision in 
this regard the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.


ORDER

The veteran's claim for an award of Department of Veterans 
Affairs disability compensation under the provisions of 
38 U.S.C.A. § 1151 remains in a pending status.  The appeal 
is granted to the extent indicated.


REMAND

In view of the decision that the veteran's claim for benefits 
under the provisions of 38 U.S.C.A.§  1151 has never been 
fully and finally adjudicated but remains in a pending 
status, the question of an earlier effective date for the 
award of VA disability compensation under that statute should 
be reviewed by the regional office.  In this regard, the 
veteran has contended that the effective date for the award 
of disability compensation should be September 28, 1970, the 
date that the initial surgery was performed.  Further, as 
noted in the November 1999 joint motion, the veteran's 1972 
claim under the Federal Tort Claims Act could have raised the 
issue of entitlement to compensation under 38 U.S.C.A.§  1151 
and the veteran's 1973 claim for disability pension benefits 
could also have been a claim for entitlement to compensation 
under 38 U.S.C.A.§  1151.  The case is accordingly REMANDED 
to the regional office for the following action:

The regional office should review the 
question of an earlier effective date for 
the award of VA disability compensation 
under the provisions of 38 U.S.C.A. 
§ 1151.  In particular, it should be 
determined whether the veteran's 1972 and 
1973 claims reasonably raised the issue 
of entitlement to compensation under 38 
U.S.C.A. and, if so, whether or not the 
veteran is entitled to an earlier 
effective date for the compensation based 
on those claims.  If the determination 
remains adverse to the veteran, he and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  No action is required of the veteran unless he 
receives further notice.

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

